Citation Nr: 1814707	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-39 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lower back condition, to include right posterolateral disc bulge at L5-S1 resulting in right-sided foraminal stenosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from August 1992 to August 1996 and from October 2001 to August 2002. He also had a period of active duty for training (ACDUTRA) in June 2012. 

This matter before the Board of Veterans' Appeals (Board) is on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (Agency of Original Jurisdiction (AOJ)).

The Veteran testified at a Board hearing before the undersigned in June 2017. A transcript of the proceeding is of record. 


FINDING OF FACT

The Veteran sustained a line of duty injury to his back during a period of ACDUTRA in June 2012 causing right posterolateral disc bulge of L5-S1 resulting in right-sided foraminal stenosis.


CONCLUSION OF LAW

The criteria for establishing service connection for Veteran's lower back condition, to include right posterolateral disc bulge of L5-S1 resulting in right-sided foraminal stenosis, have been met. 38 U.S.C. §§ 105, 1110, 5107 (2012); 38 C.F.R. §§ 3.1, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for a low back disability incurred during a period of ACDUTRA in June 2012.  Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §1110; 38 C.F.R. §3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Veteran status is the first element required for a claim for disability benefits. D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000). The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C. § 101(2). The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C. § 101(21). The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof. 38 U.S.C. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d). ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes. 38 C.F.R. § 3.6(c)(1).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 47 (2010). In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone. Id.  

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods. Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran. Paulson, 7 Vet. App. at 471. Moreover, even for veterans who have achieved "veteran" status through a prior period of active service and claim a disability incurred only during a different period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders." Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010). In other words, there must be an entrance examination prior to the specific period of ACDUTRA or INACDUTRA in which the Veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach. Smith, 24 Vet. App. at 45-46.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C. §1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Veteran contends that he injured his lower back while he was ACDUTRA. Specifically, he indicates that in June 2012, he was loading equipment into a vehicle when he began experiencing pain in his back. See July 2012 Statement of Medical Examination and Duty Status. He explains that since that time, his condition has worsened; he experiences intermittent pain, he is unable to sit for prolonged periods of time due to the pain, and he struggles to get out of bed because of the severity of the pain. See March 2014 C&P Examination. The Veteran states that he does not get relief from pain medications, and describes his pain as "sharp, stabbing and severe." See June 2017 Statement in Support of Claim. 

Prior to completing the analysis for service connection, the Board must determine if the Veteran is eligible for service connection based on the type of service. At the time of the alleged injury, the Veteran had ACDUTRA status. See July 2012 Third Party Correspondence. A July 2012 Statement of Medical Examination and Duty Status document noted that he was present for duty on the date of the injury, and that his injury was deemed in line of duty which is a determination that the injury did not occur as a result of his own misconduct. See Stover v. Mansfield, 21 Vet. App. 485, 489 (2007). The line of duty determination, however, does not resolve the issue of whether the ACDUTRA low back injury resulted in chronic disability. Id. at 490.

Notably, the line of duty determination noted that the injury may result in "TEMPORARY" disability but also noted the injury was "LIKELY TO RESULT IN A CLAIM AGAINST THE GOVERNMENT FOR FUTURE MEDICAL CARE." The findings are not supported by any medical rationale.

In any event, as stated above, to qualify for benefits, there must be some evidence that the Veteran became disabled as a result of an injury incurred in the line of duty during the period of ACDUTRA. Smith, 24 Vet. App. at 47. As this injury is considered to have taken place in the line of duty, the Veteran is entitled to apply for service connection for his lower back condition. 

Prior to the injury in June 2012, the record reflects multiple military examination reports which are negative for lay or medical evidence of a chronic low back disability. There is a possible reference to the Veteran having a prior back injury while lifting heavy objects several years prior. See Medical Record dated June 30, 2012. However, there is no medical evidence of a pre-existing chronic low back disability at the time of the ACUDTRA injury in June 2012.

Immediately following the ACDUTRA injury in June 2012, the Veteran was seen for a recurrence of low back pain. A magnetic resonance imaging (MRI) scan performed in July 2012 was interpreted as showing a right posterolateral disc bulge at L5-S1, resulting in mild right-sided foraminal stenosis. See March 2013 Medical Treatment Record - Non-Government Facility. This imaging report appears to provide the basis for the line of duty determination "A/P- SPINAL FORMAMINAL STENOSIS RIGHT SIDE."

As indicated above, while the line of duty determination reflects an assessment that the low back injury was incurred during ACDUTRA, the Veteran must still establish a current disability related to that injury. Stover, 21 Vet. App. at 490. The Veteran was afforded VA examination in March 2014 to answer the question: "IS THE VETERANS SPINAL STENOSIS L5-S1 AT LEAST AS LIKELY AS NOT (50 PERCENT OR GREATER PROBABILITY) INCURRED IN OR CAUSED BY SPINAL FORAMINAL STENOSIS RIGHT SIDE THAT OCCURRED 07/18/2012?" The Board first observes that this is a confusing question as the issue is more properly considered to be whether the Veteran has a chronic low back disability resulting from the ACDUTRA low back injury in June 2012, including the finding of right posterolateral disc bulge at L5-S1, resulting in mild right-sided foraminal stenosis, found on imaging in July 2018.

The March 2014 Compensation and Pension (C&P) Examiner opined that the Veteran's current disability was less likely than not incurred in or caused by the claimed in-service injury. The examiner explained that "in [the] provided medical records, a single episode of acute back pain is documented...dated...[June 2012], an ER visit in conjunction with heavy lifting, [and] there is no further documenting that claimant has a chronic or on-going medical condition associated with his military service. Id. 

However, the record does document repeated visits for recurrent episodes of back pain, including the additional visits which led to the Veteran undergoing an MRI in July 2013. The Board notes that a medical document was provided as part of the record, chronicling numerous visits the Veteran made regarding his back condition over the years. See July 2016 Medical Treatment Record - Non-Government Facility. Thus, the examiner's opinion does not accurately describe the course of treatment since the June 2012 injury.

Nonetheless, the VA examiner does not specifically address the date of onset of the finding of right posterolateral disc bulge at L5-S1, resulting in mild right-sided foraminal stenosis. The Board deems this spinal abnormality as a "chronic" medical condition as the structural integrity of the lumbar spine is shown to be compromised. See 38 C.F.R. § 4.71a, Diagnostic Code 5238 (providing a diagnostic code for spinal stenosis as a ratable spinal condition). 

As indicated above, the Board finds no competent evidence of a chronic low back disability which pre-existed the ACDUTRA injury in June 2012. Imaging studies within one month of this injury found right posterolateral disc bulge at L5-S1 resulting in mild right-sided foraminal stenosis. There is no competent evidence of record associating the disc bulge at L5-S1 to any specific event. Given the temporal relationship between the ACDUTRA injury (June 2012), the imaging studies discovering the right side disc bulge (July 2012), and the Veteran's description of recurrent episodes of low back pain beginning with the ACDUTRA injury which is supported by the clinic records, the Board finds that the Veteran sustained a line of duty injury to his back during a period of ACDUTRA in June 2012 resulting in right posterolateral disc bulge of L5-S1 resulting in right-sided foraminal stenosis. Thus, the criteria for establishing service connection for low back disability have been met.

ORDER

Entitlement to service connection for a lower back condition, to include right posterolateral disc bulge at L5-S1 resulting in right-sided foraminal stenosis, is granted. 





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


